NO. 07-06-0468-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  DECEMBER 3, 2008

                         ______________________________


                            CEDRIC JONES, APPELLANT

                                            v.

                  TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                  INSTITUTIONAL DIVISION, ET AL., APPELLEES

                       _________________________________

            FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

               NO. 88,649-C; HON. PATRICK A. PIRTLE, PRESIDING

                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.



                               MEMORANDUM OPINION


      Appellant Cedric Jones, a Texas prison inmate appearing pro se, challenges the

dismissal of his suit against James Beach, an employee of the unit in which appellant is

incarcerated. We will dismiss the appeal.


      As a general rule, our appellate jurisdiction is limited to review of final judgments.

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). In the absence of statutory
provision for appeal of an interlocutory order, a judgment must dispose of all issues and

parties in the case to be final and appealable. New York Underwriters Ins. Co. v. Sanchez,

799 S.W.2d 677, 678-79 (Tex. 1990) (per curiam), citing North East Independent School

Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Our exercise of appellate jurisdiction

over an interlocutory order in the absence of express statutory authorization is jurisdictional

error. New York Underwriters, 799 S.W.2d at 679. We must, therefore, consider our

jurisdiction sua sponte.


       Jones began by suing Senior Warden Joseph K. Price, Lieutenant James R. Beach

and Property Officer Gary Gifford, asserting claims arising from loss of his personal

property and violations of his constitutional rights. The trial court signed an order granting

a motion to dismiss the suit filed by Price and Gifford, and dismissing his claims against

them. When Jones appealed that order, we dismissed the appeal because his claims

against Beach had not been adjudicated. Jones v. Gifford, No. 07-01-0507-CV, 2002 WL
342660 (Tex.App.–Amarillo 2002, no pet.) (mem. op.). Beach later filed an answer to

Jones’s suit, and a motion to dismiss the claims against him as frivolous.1 The trial court

entered an order granting “Defendant Beach’s Motion to Dismiss,” and dismissing Jones’s

claims. It is from this order that Jones brings this appeal.


       In the meantime, however, Jones filed his sixth amended petition, adding the Texas

Department of Criminal Justice–Institutional Division as a defendant, and asserting

additional claims against that agency. The record before us does not reflect that the Texas



       1
         See Tex. Civ. Prac. & Rem. Code Ann. § 13.001 (Vernon 2002) (addressing
frivolous claims and dismissals).

                                              2
Department of Criminal Justice–Institutional Division has filed an answer or any other

pleading responsive to Jones’s petition.


       To be final, a judgment rendered in a proceeding other than a conventional trial on

the merits must actually dispose of all claims and parties or state clearly and unequivocally

that it is a final judgment as to all claims and all parties. Lehmann, 39 S.W.3d at 205. The

order from which this appeal is brought, even when coupled with the order earlier

appealed, does not dispose of the claims Jones has asserted against the Texas

Department of Criminal Justice–Institutional Division, nor does it state clearly and

unequivocally that it is a final judgment as to all claims and all parties. Nor does the record

reflect that Jones’s claims against the Texas Department of Criminal Justice–Institutional

Division have been severed, dismissed, or otherwise resolved.2 Under the record before

us, they remain pending and unadjudicated.


       Because Jones again attempts to appeal an order that is not final and appealable,

we must find we have no jurisdiction over the attempted appeal. It is therefore dismissed.



                                    James T. Campbell
                                         Justice




       2
        An otherwise interlocutory order may be made final by severance, dismissal, or
non-suit of unresolved claims. See, e.g., Park Place Hosp. v. Estate of Milo, 909 S.W.2d
508, 510 (Tex. 1995).

                                              3